Citation Nr: 0611840	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-20 652	)	DATE
	)
	)
 

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A § 1151 for a claimed pneumothorax due to a 
punctured lung, as a result of a September 1999 procedure at 
the VA Medical Center (VAMC) in Columbia, South Carolina.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the RO.  

In January 2004, the Board remanded the veteran's claim for 
additional development of the record.  



FINDING OF FACT

The veteran does not have additional pulmonary disability 
associated with medical or surgical treatment furnished by VA 
in September 1999.  



CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for a pulmonary disability due to medical or surgical 
treatment by VA in September 1999 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in January 2004, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the November 2002 statement of the case and the March 2003 
and November 2004 supplemental statements of the case, the RO 
provided the regulations for compensable ratings for all 
claims, and thereby informed the veteran of the evidence 
needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was provided a VA examination in February 2004, 
and a VHA opinion was rendered in October 2005.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

The September 1999 VA hospital discharge summary indicates 
that the veteran's automatic implantable 
cardioverter/defibrillator (AICD) battery was changed on 
September 15, 1999.  At the time of the procedure, there were 
no complications noted.  Later that evening, the veteran 
experienced some wheezing, and a chest X-ray study showed a 
left-sided pneumothorax.  

On the evening of September 15, 1999, a chest tube was placed 
in the left pleural space.  On September 16, no air leaks or 
new re-expansion was noted.  

On September 18 and 19, a small pneumothorax was still 
present.  The veteran was breathing well, but still had an 
air leak with deep breathing and coughing.  

The air leak resolved in the late evening of September 19.  
On September 20, a chest X-ray study showed a 3% 
pneumothorax, and the veteran was placed on 100 % non-re-
breather and followed by serial chest X-ray studies.  

On September 21, a chest X-ray study showed a small residual 
pneumothorax that was stable on water seal, and as a result, 
the chest tube was removed.  The veteran was later discharged 
on September 21, 1999.  

The discharge diagnoses were those of battery automatic 
implantable cardioverter-defibrillator replacement, left lung 
pneumothorax, and coronary artery disease.  

The September 15, 1999 AICD generator replacement operation 
report indicates that the operation began at 12:47pm and 
ended at 6:00pm.  The surgeon noted that there were no 
complications during the procedure.  The impression was that 
of  successful explantation of pulse generator defibrillator 
as well as subcutaneous patch.  

The record shows that on September 15, 1999, the veteran 
signed a statement indicating that he understood the nature 
of the proposed procedure (battery replacement for AICD), 
attendant risks involved, and expected results, as described 
on the statement.  

The record shows that, on September 15, 1999, the veteran 
signed a statement indicating that he understood the nature 
of the proposed procedure (insertion of chest tube), 
attendant risks involved, and expected results, as described 
on the statement.  

A September 30, 1999 private consultation record indicates 
that, while undergoing a defibrillator change procedure, the 
veteran developed a pneumothorax post-procedure, and was 
stabilized medically.  He was discharged home.  The day prior 
to the consultation, the veteran had some abdominal and chest 
discomfort.  It was noted that the veteran was a former 1-
pack-per-day cigarette smoker who had quit.  

On examination, the lungs were clear on inspiration, and 
there were no rales, rhonchi or wheezes.  There was no 
significant swelling or edema at the pacemaker pocket site in 
the left anterior chest.  A Chest X-ray study showed no 
evidence of pneumothorax, and lungs appeared clear.  

It was noted that the veteran was clinically stable.  A stent 
procedure was performed to the right coronary artery.  The 
final diagnoses included that of "[r]ecent implantable 
defibrillator change one week ago at the VA hospital with 
subsequent pneumothorax."  

An October 1999 private medical record indicates that the 
veteran had no chest pain.  On examination, the lungs were 
clear on inspiration, with no wheezing, rales, or rhonchi.  
The assessment included that of "[r]ecent implantable 
defibrillator change two weeks ago at the VA hospital with 
subsequent pneumothorax which has resolved.  The patient is 
clinically doing well."  

A November 1999 private medical record indicates that the 
veteran had no chest pain.  On examination, the lungs were 
clear on inspiration, and there were no wheezing, rales or 
rhonchi.  The assessment did not include any mention of any 
residuals from the September 1999 pneumothorax.  

A May 2000 private X-ray report indicates that chest films 
showed no active disease in the lungs.  The heart size was 
normal.  The impression was that of no active chest disease.  

An August 2000 private medical record indicates that the 
veteran reported sometimes feeling short of breath.  It was 
noted that the veteran worked for many years in cotton mills 
and around fiberglass, eventually could not pass the 
breathing test, and had to leave his work.  

It was noted that, in the Fall, the veteran had a 
defibrillator change that was complicated by a pneumothorax.  
The veteran stated that he had felt short of breath since 
then.  It was noted that the veteran no longer smoked and 
denied having a cough.  

On examination, the chest was clear, but breath sounds were 
decreased, without rales.  There was no peripheral edema.  

A diagnosis of chronic obstructive pulmonary disease (COPD) 
was noted, and it was stated that the veteran had had such a 
diagnosis for many years and that the pneumothorax did not 
have anything to do with his current situation.  

The VA outpatient records from June 2001 to September 2002 do 
not show any complaints of, or treatment for, a pulmonary 
condition.  

The December 2002 VA examination indicates that the veteran 
was having problems with shortness of breath following the 
September 1999 pneumothorax.  He reported a non-productive 
cough for the past two years.  He denied the use of any 
inhaled steroids or bronchodilators.  He denied a current 
history of tobacco use, and reported a history of 1-pack per 
day for 30 years, quitting in 1994.  

On examination, the lungs were clear to auscultation, 
bilaterally.  No wheezes, crackles or rhonchi were noted.  
There was no dullness to percussion.  Pulmonary function 
tests showed mildly severe obstructive ventilatory defect 
with reduced FVC, which could not rule out concomitant 
restrictive dysfunction.  

A March 2003 VA medical record indicates that a spirometric 
study was performed, which suggested a partially 
bronchoseptic moderately severe obstructive ventilatory 
defect.  It was noted that the veteran had a left side 
pneumothorax in 1999, that his pulmonary function tests 
suggested COPD, and that the obstructive lung condition was 
not related to the pneumothorax developed during the 
defibrillator implant.  

The February 2004 VA examination indicates that the veteran's 
claims file was not available for review.  The veteran 
reported that he felt short of breath immediately after the 
defibrillator surgery.  Since that time, he denied having any 
sputum production or hemoptysis.  He reported having dyspnea 
on exertion.  He did not have asthma and was not on home 
oxygen.  

On examination, the lungs had good auscultation, bilaterally.  
Spirometry tests from February 2004 suggested a moderately 
severe obstructive ventilatory defect.  

The diagnoses included those of status post pneumothorax and 
status post pneumonia.  The examiner stated that she needed 
the veteran's claims file before she could make further 
assessment of the veteran's condition.  

The examiner stated that, "[j]ust on review of the discharge 
summary, it appear[ed] that more likely than not it was not 
negligence on the part of the VA as part of causing the 
pneumothorax.  It [was] a risk with the procedure that [was] 
involved."  

The February 2004 addendum to the VA examination report noted 
that the operation notes indicated that the veteran's 
operation began at 12:15 pm and ended at 6:00 pm.  It was 
noted that the veteran developed a pneumothorax.  

The examiner stated that it was still difficult to determine 
if there was carelessness, negligence or lack of proper skill 
or judgment.  The examiner noted that, at this time, it did 
not seem "foreseeable that the patient stayed on the table 
for an extended period of time for his defibrillatory battery 
placement."  

The examiner noted that the procedure did seem to appear to 
take longer than the typical defibrillator replacement, but 
that VA was not negligent or careless and there was no lack 
of proper skill on behalf of the physician, and it appeared 
to be more of an event not foreseeable.  

In October 2005, VA obtained a medical opinion from the 
Section Chief of Pulmonary Medicine at a VAMC.  The physician 
indicated that he reviewed the veteran's medical records.  

The physician stated that the medical records stated that the 
veteran had a previous history of smoking; however, the 
physician was unable to further quantify the duration and 
amount of smoking.  It was noted that the data provided by 
recent pulmonary function tests were consistent with moderate 
obstructive airways disease.  

The physician stated that "[i]n regards to current residual 
respiratory impairment from his pneumothorax, [he thought] 
that this [was] unlikely.  As best as [he could] ascertain 
from the medical records, the patient developed a procedure 
induced pneumothorax, which required chest tube insertion, 
but which then resolved over several days following the 
procedure, allowing successful removal of the chest tube and 
re-expansion of the lung."  The physician noted that follow-
up X-ray studies showed no pneumothorax.  

The physician stated that it was unlikely that any residual 
effects of the pneumothorax in 1999 would be causing 
continued respiratory symptoms; more likely, his current 
symptoms of dyspnea were due to his obstructive airways 
disease, as documented on the spirometry in 2003.  

The physician noted that the obstructive abnormality was 
unlikely to be related to a prior pneumothorax.  

With regard to the pneumothorax being a foreseeable event, 
the physician stated that, most likely, the development of 
pneumothorax was merely a complication of the procedure and 
not due to carelessness or negligence.  

The physician stated that he was making that conclusion on 
the assumption that the individual performing the procedure 
was appropriately credentialed and had appropriate experience 
in placement of such defibrillators.  

If so, the physician stated that he would consider the 
pneumothorax a known complication of the procedure and an 
event that was not caused by carelessness, negligence or 
error in judgment.  


Laws and Regulations

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA.  

In addition, the proximate cause of the disability must be 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based, to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each involved body part or system separately.  38 C.F.R. § 
3.361(b).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  



Analysis

The veteran asserts that, while undergoing surgery performed 
by VA in September 1999, his lung was punctured, resulting in 
a lung condition.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.  

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim.  The veteran as a layperson 
is not competent to offer an opinion as to medical causation 
or as to a medical diagnosis, consequently his statements and 
testimony to the extent that he associates his current 
pulmonary problems to the pneumothorax in 1999 does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

Therefore, the Board must reject the veteran's statements and 
testimony as favorable evidence linking his current pulmonary 
symptoms to the pneumothorax in 1999.  

Prior to the development of the pneumothorax on September 15, 
1999, the available evidence does not show that the veteran 
had any pulmonary disability.  

The pneumothorax developed in conjunction with a heart-
related procedure that the veteran underwent in September 
1999 at a VA hospital.  Immediately following the development 
of the pneumothorax, the veteran was treated.  On September 
21, the veteran's condition improved and he was discharged 
from the VA facility.  

Subsequent private medical records from Dr. M.W. dating from 
September 1999 through November 1999, show that the veteran 
had clear lungs, with no evidence of pneumothorax, and no 
residuals from the September 1999 pneumothorax.  

Likewise, in May 2000, X-rays by Dr. H.S. found no active 
chest disease or active disease in the lungs.  

Notably, in October 2005, the examiner stated that the 
veteran developed a procedure-induced pneumothorax that 
resolved over several days.  No pneumothorax appeared on 
subsequent X-ray studies, VA or private.  

Furthermore, on the question of additional disability 
resulting from the pneumothorax in 1999, the VA examiner in 
October 2005 expressed the opinion that the veteran's current 
respiratory impairment was not due to the pneumothorax.  

The examiner opined that the veteran's current symptoms of 
dyspnea were due to his obstructive airways disease, as 
documented on the spirometry in 2003.  The examiner also 
found that the development of the pneumothorax was merely a 
complication of the procedure, and not due to carelessness or 
negligence.  

Additionally, the records by Dr. H.S. in August 2000 indicate 
that the veteran had had a diagnosis of COPD for many years 
and that the pneumothorax had nothing to do with his current 
lung problems.  

Finally, the March 2003 VA medical record indicates that 
pulmonary function tests suggested COPD, which was not 
related to the pneumothorax developed during the 
defibrillator implant.  

The Board finds that this evidence demonstrates that the 
veteran did not incur  additional disability due to the 
pneumothorax that developed in September 1999.  

Since additional disability has not been established, the 
Board need not further address the question of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or an event not reasonably foreseeable.  

The Board finds that on the basis of the medical evidence of 
record and in the absence of competent medical evidence that 
additional pulmonary disability was actually caused by the 
defibrillator procedure and subsequent pneumothorax in 1999, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  



ORDER

Compensation benefits under the provisions of 38 U.S.C.A § 
1151 for a claimed pneumothorax due to a punctured lung, as a 
result of a September 1999 procedure at the VA Medical Center 
(VAMC) in Columbia, South Carolina, are denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


